Dismissed and Memorandum Opinion filed October 2, 2003








Dismissed and Memorandum Opinion filed October 2,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00982-CV
____________
 
GAIL ADARKER, Appellant
 
V.
 
JPMORGAN CHASE BANK, Appellee
 

 
On Appeal from the County Civil
Court at Law No. Two
Harris County, Texas
Trial Court Cause No. 785,062
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a default judgment signed
April 29, 2003.  Appellant filed an untimely
motion for new trial on June 2, 2003. 
Appellant=s notice of appeal was not filed until August 15, 2003.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.




Appellant=s notice of appeal was not filed timely.  A motion for extension of time is necessarily
implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by rule 26.1, but within the fifteen-day grace period
provided by Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the
predecessor to Rule 26).  The appellant
must offer a reasonable explanation for failing to file the notice of appeal in
a timely manner, however.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.
On September 8, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 2, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.